 .   '                                                                                                                                            )
       , "''(Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)
,-AO\ 245B                                                                                                                              PageloftdJ


                                      UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF CALIFORNIA

                       United States of America                                 JUDGMENT IN A CRIMINAL CASE
                                                                                (For Offenses Committed On or After November 1, 1987)
                                  v.

                 Javier Antonio Gonzalez-Jimenez                                Case Number: 3:19-mj-21742

                                                                                Dana M Grimes
                                                                               Defendant's Attorney
                                                                                                                 F~LED
 REGISTRATION NO. 8486 0298
 THE DEFENDANT:                                                                                                    APR 2 5 2019               '




  ~ pleaded guilty to count(s) 1 of Complaint
                                                                                                            t   ERK US IJISTFllCT GOU T
     D was found guilty to count( s)                                               SOUTHERN DISTFllCT Of CALIFORNIA
       after a plea of not guilty.                                                                 ...................~~.... ...;.--~:;,~
                                                                                                      ~




       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 Title & Section                     Nature of Offense                                                            Count Number(s)
 8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                  1

     D The defendant has been found not guilty on count( s)                  ~~~~~~~~~~~~~~~~~~~




     D Count(s)      ~~~~~~~~~~~~~~~~~~
                                                                                 dismissed on the motion of the United States.

                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
 imprisoned for a term of:

                                  D~IME SERVED
         ~
         Assessment: $10 WAIVED ~ Fine: WAIVED
     ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
     the defendant's possession at the time of arrest upon their deportation or removal.
     D Court recommends defendant be deported/removed with relative,                          charged in case


       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
  of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
  imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
  United States Attorney of any material change in the defendant's economic circumstances.

                                                                              Thursday, April 25, 2019
                                                                              Date of Imposition of Sentence


                                                                              :Jvlicfiae{]. Seng
                                                                              HONORABLE MICHAEL J. SENG
                                                                              UNITED STATES MAGISTRATE JUDGE


     Clerk's Office Copy                                                                                                    3:19-mj-21742
